DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/29/2021 has been considered by the examiner.

Status of the Claims
The claims filed 12/09/2020 are under consideration.
Claims 1-7, and 10-22 are pending.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Claim Rejections - 35 USC § 102
  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-5, 11, 12-13, and 20-22 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Slager, US 20150140107 as evidenced by Pacetti, US 20140277399.
Slager teaches a method comprising the steps of contacting a composition containing a desired active agent with a vessel wall and transferring the composition form a device surface to the vessel wall surface (Slager, e.g., 0027). The method should maximize uptake of the active into the tissue of the vessel wall and reduce the amount of active that is washed away into the blood flowing through the treatment site (Slager, e.g., 0027). 
Slager teaches the composition comprising an active and a cationic agent (Slager, e.g., Abstract and claim 1). Slager teaches the cationic agent is electrostatically attracted to negative charges and/or polar groups associated with the lipid bilayer of a cell membrane and cellular components within the lipid bilayer (Slager, e.g., 0039). The cationic agent corresponds to the claimed fibrin promoting vessel wall transfer agent. Slager teaches the composition containing sirolimus (Slager, e.g., 0065). Slager teaches the composition containing additional active agent, e.g., paclitaxel (Slager, e.g., 0065). 
Slager teaches the cationic agent is polycationic, e.g., polyethyleneimine (Slager, e.g., claims 8-9). This is the same polyethyleneimine referred to by the present application as a fibrin promoting vessel wall transfer agent. See instant claims 4-5.
Slager teaches the weight ratio between the active agent and the cationic agent in a range overlapping with the claimed range and entirely within the claimed range. For example, about 99/1 to about 70/30 is from 99:1 to about 2.33:1 which overlaps significantly with the claimed range of at least 5:1 (Slager, e.g., 0072). More specifically, Slager teaches ratios of from about 98/2 to about 86/14, i.e. about 49:1 to about 6.14:1 which is entirely within the claimed range of at least 5:1. See Slager, e.g., 0072.
Since the present specification indicates the fibrin promoting vessel wall transfer agent causes the composition including an active agent to stick to a vessel wall and attracts fibrin deposition or otherwise promotes the formation of a fibrin matrix, the method of Slager, containing a polycationic agent such as polyethyleneimine would appear to result in forming an initial fibrin matrix around the composition in the same way. See pgpub 20210093753, ¶ 0027. That is, transferring a substantial amount of the active agent composition form the device surface onto the vessel wall as done in the method of Slager will necessarily result in the formation of an active agent releasing depot in situ, and will necessarily result in forming an initial fibrin matrix containing autologous fibrin present in the subject around the composition because the polycationic agent in the composition of the method of Slager will necessarily attract fibrin deposition or otherwise promote the formation of a fibrin matrix. Additionally, Pacetti evidences the fact that polyethyleneimine was recognized in the art as a fibrin promoting agent. Pacetti clearly states polycationic polymers such as polyethyleneimine provide thrombus and fibrin promoting effect so that the therapeutic formulation can adhere to the vessel wall via fibrin for a prolonged period of time (Pacetti, e.g., 0055).
Applicable to claim 20: claim 20 recites a result of performing the method, i.e., the fibrin matrix is remodeled over time tot proteoglycan or other extracellular matrix with or without cells. Since Slager teaches the same method, the same result is expected.
Applicable to claims 21-22: Slager teaches a ratio of from about 95/5 to about 90/10, i.e., about 19:1 to about 9:1 which overlaps significantly with the claimed ranges.  
	Slager anticipates the subject matter of instant claims 1-5, 11, 12-13, and 20-22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 11, 12-13, 15 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Slager, US 20150140107 and Pacetti, US 20140277399.
In the event that forming a fibrin matrix is not a necessary consequence of contacting the composition with a vessel wall and transferring the composition from a device surface to the vessel wall surface, forming a fibrin matrix would have been obvious in view of Pacetti.
The teachings of Slager enumerated above apply here. Slager teaches the cationic agent, e.g., polyethyleneimine, is electrostatically attracted to negative charges and/or polar groups associated with the lipid bilayer of a cell membrane and cellular components within the lipid bilayer (Slager, e.g., 0039) which implies the cationic agent in the active agent composition promotes adhesion to the vessel wall. However, Slager is silent to the involvement of fibrin. 
Pacetti teaches similar compositions and methods of use where the composition includes a therapeutic agent and a polycationic polymer as an adhesion additive, wherein the polycationic polymer promotes fibrin formation that increases the residence time and transfer of the therapeutic agent into the vessel wall (Pacetti, e.g., 0025). Pacetti teaches the adhesion additive promotes adhesion of the therapeutic formulation to the vessel wall by adhering the therapeutic formulation to the vessel wall, and by additionally or alternatively promoting fibrin or thrombus formation on the vessel wall of a subject; vessel wall transfer, retention and uptake are thereby increased by the adhesion additive (Pacetti, e.g., 0047). Pacetti clearly states polycationic polymers provide thrombus and fibrin promoting effect so that the therapeutic formulation can adhere to the vessel wall via fibrin for a prolonged period of time (Pacetti, e.g., 0055). 
Thus in the event that forming a fibrin matrix is not a necessary consequence of contacting the composition with a vessel wall and transferring the composition from a device surface to the vessel wall surface, forming a fibrin matrix would have been obvious before the effective filing date to modify a method as understood from Slager by including a step of forming a fibrin matrix around the composition after it is transferred to the vessel wall surface with a reasonable expectation of success. The skilled artisan would have been motivated to do so since Pacetti teaches suggests promoting fibrin formation increases the residence time and transfer of the therapeutic agent into the vessel wall. This modification would have been expected to improve the transfer of active agent from the device surface to the vessel wall and to increase residence time of the composition at the deposition site. The skilled artisan would have recognized the technique of Pacetti as a known technique effective to reduce the amount of active that is washed away into the blood flowing through the treatment site thereby fulfilling an objective of Slager’s method. The skilled artisan would have had a reasonable expectation of success since the composition used in Slager’s method already includes polycationic agents which are responsible for promoting fibrin formation as reported by Pacetti.
Applicable to claim 15: Pacetti teaches the composition may be modified with additional adhesion promoting agents, e.g., extracellular matrix and/or collagen (Pacetti, e.g., claims 5-6). The skilled artisan would have been motivated to include extracellular matrix/collagen because Pacetti teaches extracellular matrix/collagen includes bioactive growth factors (Pacetti, e.g., 0056).  
Accordingly, the subject matter of claims 1-5, 11, 12-13, 15 and 20-22 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claims 6-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Slager, US 20150140107 and Pacetti, US 20140277399 as applied to claims 1-5, 11, 12-13, 15 and 20-22 above, and further in view of Chappa, US 20070128343.
Applicable to claims 6-7 and 10: The combined teachings of Slager and Pacetti teach the composition on a delivery device in the form of a coating which device is used to contact a vessel wall with the composition coated on the surface of a device and transferring the composition from the device surface to the vessel wall surface. See Slager, e.g., 0027 and Pacetti, e.g., 0008. However, the combined teachings of Slager and Pacetti do not teach the gradient arrangements of claims 6-7 and 10, e.g., the composition disposed on the device surface has a concentration gradient of the active agent to the fibrin promoting vessel wall transfer agent such that the concentration of the active agent is higher on an inner surface of the composition as disposed on the device surface.
However, Chappa cures this defect. 
Chappa teaches coatings on devices containing active agents wherein the coating is applied to the device surface in a gradient which refers to a change in concentration of a component such as a polymer or active agent with respect to a change in the depth or thickness of a coating; gradients may be continuous or stepped (Chappa, e.g., 0135). Gradients may be desired to keep incompatible components separate (Chappa, e.g., 0033), to arrange components in a desired placement, e.g., arranging a coating so that a polymer with adhesive properties is placed in the coating so that the adhesive properties are advantageous (Chappa, e.g., 0140), or so that the release of the active agent can be controlled to achieve a desired release profile (Chappa, e.g., 0157). Applying these teachings to the method of Slager and Pacetti, one skilled in the art would have arranged the active agent on the inner surface of the composition relative to the device surface so that a layer of tissue adhesive components directly contacts the vessel wall first. The expected benefit being that the composition contains a layer which directly contacts the vessel wall thereby taking advantage of the adhesion promoting agent’s ability to adhere to the surface the composition is to be placed, i.e., the vessel wall as suggested by Chappa. Alternatively, the skilled artisan would have arranged the active agent on an outer surface relative to the device surface to minimize the amount of active that is washed away into the blood flowing through the treatment site after transfer takes place (Slager, e.g., 0027).
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a method as understood from the combined teachings of Slager and Pacetti using the techniques known from Chappa to improve the method in the same way with a reasonable expectation of success. The skilled artisan would have been motivated to apply the gradient coating technique of Chappa to the method to optimize the adhesion or drug containment since these two parameters were identified in the prior art. The skilled artisan would have had a reasonable expectation of success since Slager teaches the composition arranged on the device with multiple layers. 

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Slager, US 20150140107 and Pacetti, US 20140277399 as applied to claims 1-5, 11, 12-13, 15 and 20-22 above, and further in view of Askari, US 20190290804.
Applicable to claims 16-19: The combined teachings of Slager and Pacetti teach the composition further comprising a hemostatic agent but do not expressly teach von Willebrand factor, fibrinogen or a clotting factor I to XIII. However, the claimed elements missing from the teachings of Slager and Pacetti were known hemostatic agents as evident from the teachings of Askari. Askari teaches von Willebrand factor, coagulation factors, e.g., IX, II, VII and X, and fibrinogen were known hemostatic agents, alternative to those named in Pacetti.  See Askari, e.g., 0115. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a composition as understood from the combined teachings of Slager and Pacetti using known hemostatic agents with a reasonable expectation of success. This modification may be viewed as the substitution of one known hemostatic agent for another to achieve predictable results. Alternatively, this modification may be viewed as the combination of art recognized equivalents to arrive at a composition having the same properties. The skilled artisan would have had a reasonable expectation of success since Pacetti teaches hemostatic agents, like polycationic polymers will function as adhesion additives effective for promoting adhesion of the composition to the vessel wall resulting in improved uptake of the therapeutic agent. 
Accordingly, the subject matter of claims 16-19 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary.   

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Slager, US 20150140107 and Pacetti, US 20140277399 as applied to claims 1-5, 11, 12-13, 15 and 20-22 above, and further in view of Askari, US 20190290804 and Pierce, US 20110092919.
The combined teachings of Slager and Pacetti teach the composition on a delivery device in the form of a coating which device is used to contact a vessel wall with the composition coated on the surface of a device and transfer the composition from the device surface to the vessel wall surface. See Slager, e.g., 0027 and Pacetti, e.g., 0008. The fibrin matrix formed will necessarily contain autologous fibrin present in the patient.
However, the combined teachings of Slager and Pacetti do not expressly teach the fibrin matrix formed comprising exogenous fibrin. 
This limitation is interpreted to mean the composition transferred to the vessel wall contains exogenous fibrin or exogenous fibrinogen. Although claim 1 is silent to fibrin or fibrinogen, there does not appear to be any other way exogenous fibrin would be present in a fibrin matrix formed on a vessel wall unless there is exogenous fibrin or exogenous fibrinogen present in the composition transferred to the vessel wall.
Askari teaches fibrinogen as a hemostatic agent alternative to those taught by Pacetti. Askari teaches von Willebrand factor, coagulation factors, e.g., IX, II, VII and X, and fibrinogen were known hemostatic agents, alternative to those named in Pacetti.  See Askari, e.g., 0115.
Pierce teaches fibrin obtained from the patient should offer the same properties as exogenous fibrin obtained from another donor (Pierce, e.g., 0059). Since 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a composition used in the method of Slager and Pacetti by modifying the composition with autologous or exogenous fibrin with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification because Pacetti teaches fibrin promotes retention of the composition at the location of the vessel wall it is placed; and because Pacetti teaches the composition may further contain hemostatic agents for the same purpose. Since Pacetti and Askari teach fibrinogen and fibrin were known clotting agents effective to promote retention of the composition at the vessel wall (Pacetti), and since Pierce teaches autologous and exogenous fibrin were expected to have similar clotting properties, the skilled artisan would have been motivated to modify the composition with either autologous or exogenous fibrin with a reasonable expectation of improving the vessel wall transfer, retention and uptake as suggested by Pacetti.
Accordingly, the subject matter of claims 13-14 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim(s) 1-7 and 10-22 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-17 of US 9555119 in view of Pacetti, US 20140277399, Chappa, US 20070128343, Askari, US 20190290804, and Pierce, US 20110092919. 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
The claims of the reference patent teach a drug delivery composition containing a polymeric layer and a therapeutic agent layer comprising a therapeutic agent and a cationic agent, polyethyleneimine (claim 1) and method for local administration of the active agent to a tissue or organ of a patient (claim 16). Sirolimus is found in claim 15. The ratio between the cationic agent and the active agent may range from about 1:1 to about 1:20 (claim 8) which overlaps with the claimed range. The claims of the reference patent tach applying the composition to the tissue or organ of a patient but do not expressly teach contacting the composition with a vessel wall and transferring the composition from a device surface to the vessel wall surface and forming an initial fibrin matrix around the composition.
The teachings of Pacetti enumerated above are reiterated here. Pacetti teaches methods including the step of contacting a vessel wall with a device containing the composition and transferring said composition from the device surface to the vessel wall (Pacetti, e.g., 0008). Pacetti’s composition contains polycationic agents and hemostatic agents as adhesion additives which promote fibrin formation on the vessel wall to promote adhesion of the composition to the vessel wall (Pacetti, e.g., 0017). The presence of polycationic agents and hemostatic agents in the composition enables enough transfer of the composition from the device to the vessel wall for therapeutic drug delivery from the composition within a workable time frame (Pacetti, e.g., 0008).  
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a method as claimed by the reference patent using the delivery technique of Pacetti to improve the method in the same way. The skilled artisan would have been motivated to do so with a reasonable expectation of success because Pacetti teaches the method steps enable enough transfer of the composition from the device to the vessel wall for therapeutic drug delivery from the composition within a workable time frame. The skilled artisan would have had a reasonable expectation of success because the composition of the reference patent claims contains cationic agents which Pacetti describes as promoting fibrin formation on the vessel wall to promote adhesion of the composition to the vessel wall. 
The combined teachings of the reference patent claims and Pacetti do not expressly teach the arrangement of parts specified by instant claims 6, 7 and 10. However, the teachings of Chappa enumerated above cures this defect. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a method suggested by the combined teachings of the reference patent claims and Pacetti using the techniques of Chappa with a reasonable expectation of success. The skilled artisan would have been motivated to apply the gradient coating technique of Chappa to the method to optimize the adhesion or drug containment since these two parameters were identified in the prior art. The skilled artisan would have had a reasonable expectation of success since the Pacetti teaches the composition may be in the form of a coating on the device surface. 

The combined teachings of the reference patent claims and Pacetti do not expressly teach the matrix comprising exogenous fibrin. However, the teachings of Askari and Pierce enumerated above cures this defect.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a composition used in a method suggested by the combined teachings of the reference patent claims and Pacetti by modifying the composition with autologous or exogenous fibrin with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification because Pacetti teaches fibrin promotes retention of the composition at the location of the vessel wall it is placed; and because Pacetti teaches the composition may further contain hemostatic agents for the same purpose. Since Pacetti and Askari teach fibrinogen and fibrin were known hemostatic, clotting agents effective to promote retention of the composition at the vessel wall (Pacetti), and since Pierce teaches autologous and exogenous fibrin were expected to have similar clotting properties, the skilled artisan would have been motivated to modify the composition with either autologous or exogenous fibrin with a reasonable expectation of improving the vessel wall transfer, retention and uptake as suggested by Pacetti.

The combined teachings of the reference patent claims and Pacetti do not expressly teach the composition further comprising Von Willebrand factor, fibrinogen, or clotting factors. However, the teachings of Askari enumerated above cures this defect.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a method suggested by the combined teachings of the reference patent claims and Pacetti using known hemostatic agents with a reasonable expectation of success. This modification may be viewed as the substitution of one known hemostatic agent for another to achieve predictable results. Alternatively, this modification may be viewed as the combination of art recognized equivalents to arrive at a composition having the same properties. The skilled artisan would have had a reasonable expectation of success since Pacetti teaches hemostatic agents, like polycationic polymers will function as adhesion additives effective for promoting adhesion of the composition to the vessel wall resulting in improved uptake of the therapeutic agent. 
Accordingly, the presently claimed subject matter would be seen by one skilled in the art as an obvious variant of the method and composition claimed by the reference patent. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615